Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 19-CV-1160

                            VAN YERRELL, APPELLANT,

                                        V.

     EMJ REALTY COMPANY, T/A FRED A. SMITH COMPANY, AKA CCP, LLC,
                              APPELLEE. *

                      Appeals from the Superior Court of the
                               District of Columbia
                                 (CAB-7333-17)

                       (Hon. Kelly A. Higashi, Trial Judge)

(Argued May 26, 2021                                   Decided September 1, 2022)

      Christopher G. Hoge for appellant

      Sarah W. Conkright for appellee

     Before BLACKBURNE-RIGSBY, Chief Judge, MCLEESE and DEAHL, Associate
Judges.

      BLACKBURNE-RIGSBY, Chief Judge:         This appeal arises from a general

contract dispute between property owner appellant Van Yerrell and property

      *
        Appellee asserts that its correct legal name is CCP, LLC. As appellant does
not contest this fact, the case caption has been changed to include appellee’s legal
name. However, this opinion continues to refer to appellee as EMJ Realty for
consistency with the Superior Court’s order.
                                          2

management company appellee EMJ Realty Company, LLC. The issues raised on

appeal are whether the trial court erred in 1) dismissing his negligence claim as

duplicative of the breach of contract claim, and 2) finding that the three-year statute

of limitations barred appellant from pursuing his breach of contract claim, D.C. Code

§ 12-301(7). We affirm.


                                     I.    Facts



      Yerrell and EMJ’s predecessor, Capitol City Properties, Inc., (“Capitol City”)

entered into a contract, which stated that Capitol City would manage a small

apartment building located at 2820 Pennsylvania Avenue, Southeast. On July 18,

2003, Yerrell and Capitol City entered into a second contract for the management of

another small apartment building at 5503 Nannie Helen Burroughs Avenue,

Northeast. On June 11, 2011, Capitol City assigned all leases and management

agreements to EMJ, which then assumed responsibility for performance of the two

contracts with Yerrell. 1



      EMJ’s responsibilities under the contracts included collecting rents,

advertising available rental properties, executing and renewing leases, making


      1
       Yerrell does not dispute that Capitol City had authority under the contract to
make this assignment to EMJ.
                                         3

repairs, supervising the maintenance and operations employees, and handling

tenants’ security deposits. EMJ was also required to “render monthly statements of

receipts, expenses, and charges” to Yerrell. In exchange, EMJ received six percent

of all gross receipts collected. Both contracts included an identical disclaimer

clause, which stated that the property manager “shall not be liable for any errors of

judgment, mistake of fact or law, or anything which the Agent may do or refrain

from doing, except in cases of willful misconduct or gross negligence.” Both

contracts automatically renewed on an annual basis, unless either party terminated

the agreement by giving the other party written notice.



      Yerrell stated in response to interrogatories that, in 2012, he began noticing

“numerous failures and deficiencies regarding both properties” based on his review

of the monthly ownership statements. Yerrell asserted that he noticed uncollected

fees, delinquent repairs, and high vacancy rates. In 2012 and 2013, Yerrell made

multiple phone calls and sent multiple emails to two of EMJ’s representatives

complaining about these issues. In some instances, Yerrell stated that he received

responses from EMJ’s representatives regarding his suggestions for corrective

action. In those instances, EMJ’s representatives expressed agreement with Yerrell

and promised corrective actions, but ultimately did not implement any of his

suggestions. In other instances, Yerrell stated that his emails and follow-up phone
                                           4

calls went unanswered or ignored.        As a result, Yerrell stated that he began

personally managing contractors to correct delinquent repairs for both properties and

re-rented apartments himself, with the help of his resident manager, to mitigate high

vacancy rates.



      In 2014, a representative of EMJ notified Yerrell that they intended to

terminate the contracts on September 30, 2014. However, Yerrell indicated that he

wanted to continue the contractual relationship. EMJ therefore sent Yerrell a new

contract on September 15, 2014, which removed certain provisions that required

them to share late fees with Yerrell. Yerrell declined to sign the new agreement, and

on October 31, 2014, the parties mutually terminated their contractual relationship.



      Three years later, on October 27, 2017, Yerrell filed a complaint against EMJ

for breach of contract and negligence. Yerrell alleged several contractual breaches

that occurred prior to October 31, 2014, including that EMJ failed to 1) collect the

appropriate amounts of rent from tenants, 2) properly assess, collect, and remit to

appellant certain fees, 3) properly assess and collect rental increases, 4) properly

disburse collected security deposits, and 5) timely pay utility bills and other building

expenses. Yerrell did not allege specific examples of harms on specific dates.
                                          5

Rather, he alleged that harm occurred generally during his contractual relationship

with EMJ.



      EMJ moved for summary judgment, arguing that 1) the claims were barred by

both the statute of limitations, D.C. Code § 12-301(7), and the exculpatory clauses

in the contracts, and 2) Yerrell failed to offer evidence of damages. With respect to

the statute of limitations defense, EMJ asserted that Yerrell’s cause of action accrued

in 2012, when Yerrell became aware of the alleged conduct constituting breach of

contract and/or duty. EMJ therefore contended that Yerrell’s suit was barred by the

three-year statute of limitations. Yerrell contended that the general accrual rule

applicable to breach of contract cases did not apply because EMJ was still providing

uninterrupted services to him until the termination of the contract on October 31,

2014. In support of this position, Yerrell sought to invoke the “continuation of

services” doctrine, which is a Maryland common law principle.



      The trial court granted summary judgment for EMJ. First, the trial court sua

sponte dismissed Yerrell’s negligence claim as duplicative of the breach of contract

claim. Second, the trial court rejected Yerrell’s argument that his breach of contract

claim did not accrue until his contractual relationship with EMJ ended, and therefore

concluded that his breach of contract suit was barred by the three-year statute of
                                          6

limitations.   The trial court declined to apply the Maryland “continuation of

services” doctrine and noted, sua sponte, that the District of Columbia recognizes a

similar tolling rule, but only in the limited context of legal and medical malpractice

claims. The trial court did not address the merits of EMJ’s remaining arguments.

This timely appealed followed.




                                   II.    Analysis



      We review the trial court’s grant of summary judgment de novo. Newmyer v.

Sidwell Friends Sch., 128 A.3d 1023, 1033 (D.C. 2015). Summary judgment is

proper if “there is no genuine issue of material fact and that the moving party is

entitled to judgment as a matter of law.” Tiger Steel Eng’g, LLC v. Symbion Power,

LLC, 195 A.3d 793, 797 (D.C. 2018) (citations omitted). “In the absence of material

issues of fact, expiration of the statute of limitations is a question of law, which we

review de novo.” Id. (internal quotations, brackets, and citations omitted).



      On appeal, Yerrell argues that the trial court erred by 1) dismissing his

negligence claim, and 2) concluding that his breach of contract claim was time-

barred by the statute of limitations. With respect to Yerrell’s latter argument, there

is no dispute that he filed his claim more than three years after he became aware of
                                          7

the conduct constituting the alleged breaches. Therefore, the issue left for us to

decide is whether the trial court failed to apply a rule that would toll the statute of

limitations. For the reasons discussed below, we affirm the trial court’s conclusions

that Yerrell’s negligence claim is duplicative of his breach of contract claim and that

no discernible exception applies to toll the three-year statute of limitations in this

case. As a result, Yerrell’s breach of contract claim was untimely filed, and the trial

court did not err in granting summary judgment.



      A.     Appellant’s Negligence Claim is Duplicative of his Breach of

      Contract Claim



      We begin by addressing Yerrell’s argument that the trial court erroneously

dismissed his negligence claim as duplicative of his claims for breach of contract.

While “a cause of action that could be considered a tort independent of contract

performance is a viable claim,” the “injury to the plaintiff must be an independent

injury over and above the mere disappointment of plaintiff’s hope to receive his

contracted-for benefit.” Choharis v. State Farm Fire & Cas. Co., 961 A.2d 1080,

1089 (D.C. 2008) (internal quotation and citation omitted); see also Ludwig &

Robinson, PLLC v. BiotechPharma, LLC, 186 A.3d 105, 110 (D.C. 2018). In other

words, “the tort must exist in its own right independent of the contract, and any duty
                                           8

upon which the tort is based must flow from considerations other than the contractual

relationship.” Choharis, 961 A.2d at 1089. “The tort must stand as a tort even if the

contractual relationship did not exist,” id., and “a breach of contract claim may not

be recast as a tort claim.” EDCare Mgmt. v. Delisi, 50 A.3d 448, 449 (D.C. 2012)

(citing Choharis, 961 A.2d at 1089). 2



      The trial court found that Yerrell’s negligence claim asserted that “[EMJ]’s

breaches of its duties as set forth in paragraph 10, [which is a recitation of EMJ’s

contractual duties] constituted breaches of its duty of care.” The trial court therefore

concluded that Yerrell’s “negligence claim is entirely duplicative of [his] contract

claims and entirely dependent on the contract.” On appeal, Yerrell asserts that EMJ

acted as his agent and fiduciary, and the trial court erred by failing to consider




      2
        Yerrell takes issue with the trial court’s reliance on Choharis and Ludwig,
arguing that they are “inapposite and do not support the dismissal” because “there
was no element of fiduciary duty involved” in Choharis and the defendant in Ludwig
“was not an agent” of the plaintiff and “had no fiduciary duty.” We, like the trial
court, rely on these cases for the general principle that a tort claim must be
independent of a breach of contract. As this court made clear in Choharis, to state a
viable tort claim, in addition to a breach of contract, there must be “facts separable
from the terms of the contract upon which the tort may independently rest.” 961
A.2d at 1089. “The fact, for example, that an insured alleges that the insurance
company was negligent in the handling of a claim does not mean that there is a
separate cause of action sounding in tort for negligence, but rather that the insured
may recover damages therefor under a breach of contract theory.” Id. at 1089 n.12.
                                            9

whether there was an independent tort claim based on a fiduciary relationship

between the parties. Yerrell argues that this fiduciary relationship is based on the

agency relationship between a property manager and property owner, as recognized

by 17 D.C.M.R. § 2699.1 (defining property manager as “an agent for the owner of

real estate in all matters pertaining to the operation of the property or properties

which are under his or her direction . . . .”). Assuming, arguendo, that EMJ had an

independent duty of care based on its provision of property management services,

Yerrell’s complaint does not allege a breach of that independent duty. Yerrell’s

negligence claim explicitly alleges that EMJ’s breaches of its contractual duties

“constituted breaches of its duty of care.” The alleged tort, as claimed by Yerrell,

therefore does not “exist in its own right independent of the contract,” and we affirm

the trial court’s dismissal of his negligence claim, as it was duplicative of his contract

claim. See Choharis, 961 A.2d at 1089. 3




      3
         We note Yerrell’s assertion that the trial court “sua sponte dismissed” his
claim for negligence because EMJ never argued, in its summary judgment motion,
that the negligence claim was duplicative of the contract claim. However, Yerrell
does not challenge the trial court’s decision on procedural grounds, and we therefore
do not consider whether the trial court erred by granting summary judgment on a
ground it raised sua sponte. See Rose v. United States, 629 A.2d 526, 535 (D.C.
1993) (“It is a basic principle of appellate jurisprudence that points not urged on
appeal are deemed to be waived.”).
                                          10

      B.     Statute of Limitations



      “Except as otherwise specifically provided by law,” an action may not be

brought with respect to a simple contract after the expiration of three years from the

time the right to maintain the action accrues. D.C. Code § 12-301(7). “A cause of

action for breach of contract accrues, and the statute of limitations begins to run, at

the time of the breach.” Eastbanc, Inc. v. Georgetown Park Assocs. II, L.P., 940

A.2d 996, 1004 (D.C. 2008) (ellipses omitted) (quoting 1 CALVIN W. CORMAN,

LIMITATION OF ACTIONS, § 7.2.1, at 482 (1991)). “A contract is breached if a party

fails to perform when performance is due, i.e., upon a party’s unjustified failure to

perform all or any part of what is promised in a contract entitling the injured party

to damages.” Medhin v. Hailu, 26 A.3d 307, 310 (D.C. 2011) (internal quotations

and citations omitted).




      “Under the ‘discovery rule,’ however, a breach of contract claim does not

accrue, and the statute of limitations period does not begin to run, until the plaintiff

knows, or in the exercise of reasonable diligence should know, of the injury.”

Radbod v. Moghim, 269 A.3d 1035, 1044 (D.C. 2022) (internal quotation and

citation omitted). But the limitation period “is not delayed simply because the

claimant does not know (or cannot be charged with knowledge of) the full ‘breadth
                                         11

or nature’ of the defendant’s wrongdoing.” Medhin, 26 A.3d at 310 (quoting Brin

v. S.E.W. Invs., 902 A.2d 784, 792 (D.C. 2006)). “The question turns on when the

claimant had ‘inquiry notice that she might have suffered an actionable injury.’” Id.

(quoting Bussineau v. President & Dirs. of Georgetown Coll., 518 A.2d 423, 428

(D.C. 1986)).




      The trial court found that Yerrell conceded his awareness of EMJ’s conduct

that allegedly constituted a breach of contract before October 2014. The trial court

further found that Yerrell failed to dispute EMJ’s assertion that he recognized the

alleged lack of performance by 2012. Additionally, Yerrell admitted to noticing

“issues” with EMJ’s management of the properties beginning in 2012, and

continuing through 2013-2014. In light of these concessions, the trial court found

no dispute that Yerrell filed his complaint against EMJ more than three years after

his cause of action accrued, and concluded that no exception applied to toll the

statute of limitations.



      On appeal, Yerrell does not dispute the trial court’s findings or argue that any

other material fact is in dispute. For example, he does not identify any specific

instance of a breach of contract that occurred within the three years before he filed
                                           12

his complaint. 4 Instead, he urges this court to apply the “continuous representation”

rule to toll the statute of limitations until the parties’ contractual relationship

terminated.



      Although Yerrell did not make this precise argument below, the trial court

considered the issue, sua sponte, in an effort to determine “whether any rule would

apply to toll the statute of limitations in this case,” and concluded that the continuous

representation doctrine did not apply. EMJ contends that Yerrell’s continuous

representation argument should not be considered on appeal because “arguments not

raised in the trial court are not usually considered on appeal.” Fleet v. Fleet, 137

A.3d 983, 992 (D.C. 2016) (quoting Jordan v. Jordan, 14 A.3d 1136, 1153 (D.C.

2011)). However, Yerrell’s central argument before the trial court was substantially

similar; there, he also argued that the statute of limitations period should not begin

to run until the parties’ contract was terminated, albeit based on a different legal

theory, which we briefly discuss below. Moreover, we see no reason to avoid




      4
        Such an instance would have had to occur in the four-day window before the
parties terminated their contract, since the contract was terminated on October 31,
2014, and Yerrell filed his complaint on October 27, 2017. Yerrell’s complaint
alleges that EMJ “failed to perform its contractual duties” “[d]uring its contractual
relationship with” him. However, Yerrell does not specifically argue that this
allegation should be construed to mean that breaches were occurring constantly on
each day the contractual relationship was in place.
                                          13

addressing this argument in these circumstances, where the trial court reached the

issue and both parties have briefed the issue on appeal. 5



             1.     Tolling Rules



      In his opposition to summary judgment, Yerrell argued that the statute of

limitations period did not begin until October 31, 2014, when the parties terminated

their contract. In support of that argument, Yerrell relied on the “continuation of

services” theory, as articulated by the Maryland Court of Appeals in Booth Glass v.

Huntingfield Corp., 500 A.2d 641, 643-44 (Md. 1985).            In Booth Glass, the

Maryland Court of Appeals recognized that “in cases where there is an undertaking

which requires a continuation of services[,] . . . the statute begins to run only from

the time the services can be completed.” Id. at 644 (citing Wash., B. & A. Elec. R.R.

v. Moss, 100 A. 86, 89 (Md. 1917)). The Booth Glass court also acknowledged that

“if the subject of a suit is an undertaking or event that is continuing in nature, the

time of accrual of the cause of action will be the date upon which the continuing

event is completed.” Id. More recently, Maryland courts have described this rule as



      5
         “It would have been preferable for the [trial] court to defer ruling on the
motion for summary judgment, raise the issue with both parties, and give them
adequate time to respond before deciding the motion.” Night & Day Mgmt., LLC v.
Butler, 101 A.3d 1033, 1038 (D.C. 2014).
                                          14

the “continuation of events” theory, “a corollary accrual doctrine, which serves to

toll the statute of limitations where a continuous relationship exists between the

parties.” Frederick Rd. Ltd. P’ship v. Brown & Sturm, 756 A.2d 963, 974 (Md.

2000). The rule has been applied to toll a statute of limitations in cases involving “a

relationship which is built on trust and confidence” and serves to “give[] the

confiding party the right to relax his or her guard and rely on the good faith of the

other party so long as the relationship continues to exist.” Id. at 975. 6



      Based on similar principles, this court has adopted a rule to toll the running of

a statute of limitations in the limited context of legal and medical malpractice claims,

which we have dubbed the “continuous representation” or “continuous treatment”

rule. See Beard v. Edmondson & Gallagher, 790 A.2d 541, 546 n.8 (D.C. 2002);

Anderson v. George, 717 A.2d 876, 877-78 (D.C. 1998); R.D.H. Commc’ns, Ltd. v.

Winston, 700 A.2d 766, 768 (D.C. 1997). In a legal malpractice action, “when the

injury to the client may have occurred during the period the attorney was retained,

the malpractice cause of action does not accrue until the attorney’s representation



      6
        Yerrell argued before the trial court that, under Maryland’s “continuation of
services” or “continuation of events” rule, his claim did not accrue until the contract
was terminated. However, he has not renewed this argument on appeal and we
therefore consider it waived. Rose, 629 A.2d at 535.
                                           15

concerning the particular matter in issue is terminated.” R.D.H., 700 A.2d at 768

(citing Weisberg v. Williams, Connolly & Califano, 390 A.2d 992, 995 (D.C. 1978)).

“The rule’s primary purpose is to avoid placing a client in the untenable position of

suing his attorney while the latter continues to represent him.” Id. (quoting Williams

v. Mordkofsky, 901 F.2d 158, 163 (D.C. Cir. 1990)).             Similarly, “in medical

malpractice actions involving continuing treatment for the same or related illness or

injury, the cause of action is tolled until the doctor ceases to treat the patient in the

specific matter at hand.” Anderson, 717 A.2d at 878.




      “The reasoning behind the continuous representation rule is similar to that of

the continuous treatment rule in medical malpractice actions and, in fact, the

continuous representation rule is often considered an adaption of the latter doctrine.”

R.D.H., 700 A.2d at 769. “Both relationships (physician/patient and attorney/client)

are marked by trust and confidence, present an aspect not sporadic but developing,

and both the patient and the client are necessarily at a disadvantage to question the

reason for the tactics employed or the manner in which the tactics are executed.” Id.

at 770 (internal quotations and citation omitted).         In the context of medical

malpractice, we have reasoned that “the statute of limitations must be tolled in such

situations because ‘it would be ludicrous to expect a patient to interrupt a course of

treatment by suing the delinquent doctor.’” Anderson, 717 A.2d at 878 (quoting
                                           16

R.D.H., 700 A.2d at 770). Likewise, in the legal malpractice context, “the rule is

based on respect for the attorney/client relationship and the desire, if the client so

chooses, to avoid unnecessarily disrupting the representation in which the error

occurred.” R.D.H., 700 A.2d at 769.




             2.     Applicability of Tolling Rules to This Case




      The trial court declined to apply Maryland’s “continuation of services” rule,

and Yerrell has not renewed that argument on appeal. Considering, sua sponte, the

applicability of the continuous representation and continuous treatment rules to the

present case, the trial court concluded that this is not a professional malpractice case,

and malpractice exceptions to the statute of limitations are, thus, inapplicable.

Yerrell now takes the opportunity to argue that this is a professional malpractice case

akin to legal or medical malpractice because property managers are a regulated

profession in the District of Columbia, 7 require specialized skill, and owe a fiduciary




      7
        Yerrell points to 17 D.C.M.R. § 2699.1 (defining a property manager as “an
agent for the owner of real estate in all matters pertaining to the operation of the
property or properties which are under his or her direction”) and id. § 2603.1
(requiring property managers to pass an exam in order to be licensed).
                                         17

duty to property owners. 8 Yerrell argues that his relationship with EMJ (as property

owner and property manager) was therefore more similar to an attorney-client

fiduciary relationship than to a “run-of-the-mill arms’ length contract,” and urges

this court to apply the continuous representation rule as a tolling mechanism. 9



      We decline to apply the continuous representation rule in this case. As a

preliminary matter, we are not aware of any binding precedents applying the

continuous representation rule to a relationship other than one between an attorney

and client or a doctor and patient, let alone a contractual relationship between two

business entities. And while we do not foreclose the possibility that the doctrine

might extend to other relationships, 10 we conclude that the reasons supporting the

application of the continuous representation rule in the limited contexts of legal and

medical malpractice are not present here.




      8
        Yerrell relies on 17 D.C.M.R. § 2609.11, which provides that property
managers “shall exercise fidelity and good faith to a client in all matters within the
scope of the licensee’s employment.”
      9
        For simplicity, we use the term “continuous representation” to collectively
describe the tolling rules applied in the legal and medical malpractice contexts.
      10
         See De May v. Moore & Bruce, LLP, 584 F. Supp. 2d 170, 185 (D.D.C.
2008) (concluding that the continuous representation rule applied to a
trustee/beneficiary relationship).
                                            18

       A property owner is not “necessarily at a disadvantage to question the reason

for the tactics employed or the manner in which the tactics are executed” by a

property manager, Anderson, 717 A.2d at 878, especially where, as here, the dispute

is between two sophisticated business parties and concerns the breach of a

commercial contract.      Indeed, Yerrell repeatedly questioned EMJ’s tactics in

managing his properties and eventually took it upon himself to correct delinquent

repairs and re-rent vacant apartments. By contrast, in an attorney-client and doctor-

patient relationship, the client or patient is not typically positioned to step into the

shoes of their attorney or doctor if they are dissatisfied with the services they are

receiving, and are therefore reliant on the ongoing relationship. The continuous

representation rule ensures that clients and patients are not disadvantaged by their

reliance on an attorney or doctor by allowing them to preserve an avenue to redress

their legal rights.



       Furthermore, any harm or disruption associated with a property owner

terminating his relationship with a property manager is minimal compared to the

harm that could arise from prematurely ending an attorney-client or doctor-patient

relationship. We have explained that, without the continuous representation in the

legal malpractice context,

              we would force the client into one of two scenarios. If the
              client chooses to retain his attorney, he risks the possibility
                                          19

             that during such representation the statute of limitations
             would expire (because the client “discovered” the alleged
             negligence and three years passed) and thus he risks
             foregoing redress of his legal rights. If the client chooses
             not to stay with his original attorney he must sue that
             attorney for malpractice (and presumably hire a new
             attorney to remedy the error in the underlying case thus
             causing a major disruption to the underlying case).

R.D.H., 700 A.2d at 773. The rule is equally important in many medical malpractice

scenarios because a patient might risk their health if they sued their doctor in the

midst of medical treatment and had to find a new doctor. While we do not doubt

that it would have been inconvenient if the parties’ contractual relationship ended

and Yerrell was compelled to find a new property manager, we have no reason to

believe that any associated disruption would rise to the level of forgoing one’s legal

rights or risking one’s health.



      Yerrell also argues, as a matter of policy, that imposing the statute of

limitations on disputes that arise during an ongoing services agreement would

“encourage a rush to file suit” and would discourage parties from attempting to

resolve disagreements on their own. We do not see such a risk. The statute of

limitations for breach of contract claims is three years. This period gives parties

time to discern whether their issues are likely to be resolved without litigation before

resorting to the courts.
                                           20

                                  III.   Conclusion



      Having discerned no applicable rule that would toll the statute of limitations

for Yerrell’s breach of contract action, 11 we conclude that his breach of contract

claim was untimely filed. We reiterate that Yerrell has never disputed that he was

on notice of EMJ’s alleged lack of performance under the contract more than three

years before he filed his complaint. Due to his concession and failure to assert a

viable legal exception that would toll the statute of limitations for breach of contract,

we hold that the trial court’s grant of summary judgment was proper.



      Therefore, based on the foregoing, the judgment of the trial court is hereby



      Affirmed.




      11
         Yerrell also argues that the statute of limitations should be tolled because
he suffered a “continuing tort.” This argument was not raised before the trial court,
nor did the trial court reach the issue. As stated above, such claims are generally not
addressed on appeal. See Thornton v. Norwest Bank of Minn., 860 A.2d 838, 842
(D.C. 2004). In any event, because we conclude that the negligence claim was
properly dismissed, there is no basis for Yerrell’s argument that he suffered a
“continuing tort.”